Citation Nr: 0524433	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  00-11 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service-connection for a low back disorder, to 
include degenerative disc disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1956 to December 1959, with four months of prior 
active duty for training.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision by the Buffalo Regional Office (RO) of the 
Department of Veterans Affairs (VA).   

The veteran had requested a Travel Board hearing.  July and 
August 2003 correspondence notified him of the time, date, 
and location of the scheduled hearing; however due to a 
change in his mailing address, he did not receive the 
notification.  In October 2003, the undersigned approved a 
good cause motion to reschedule the hearing, and that same 
month the case was remanded to the RO to reschedule a Travel 
Board hearing.  The veteran did not report for the 
rescheduled hearing on June 22, 2004.  In September 2004, the 
case was remanded for further development.  November 2004 
correspondence indicated that the veteran never received 
notification of the scheduled hearing, however, on June 2005 
Report of Contact, he indicated that he no longer wished to 
have a Travel Board hearing.  


FINDINGS OF FACT

A low back disorder was not manifested in service; arthritis 
of the lumbar spine was not manifested in the first 
postservice year; and it is not shown that the veteran 
sustained a low back injury resulting in chronic disability 
in service, or that any current low back disability is 
related to the veteran's service.


CONCLUSION OF LAW

Service connection for a low back disorder, to include disc 
disease, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided notice of the provisions of VCAA 
(pursuant to the October 2003 Board remand) in December 2003 
and October 2004 correspondence and a June 2003 supplemental 
statement of the case (SSOC).  Although he was provided the 
appropriate and adequate notice/information subsequent to the 
RO decision appealed, he is not prejudiced by any notice 
timing defect.  He was notified (in the March 1999 decision, 
A March 2000 statement of the case (SOC), in December 2003 
and October 2004 correspondence, and in subsequent SSOC's) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  Specifically, the December 2003 
and October 2004 correspondence informed him of the 
allocation of responsibility of the parties to identify and 
obtain additional evidence in order to substantiate his 
claim.  The case was reviewed de novo subsequent to the 
notice (in June 2005 SSOC), and the veteran has had ample 
opportunity to respond.  Consequently, he is not prejudiced 
by any notice timing deficiency.  

Regarding content of notice, the March 1999 decision, and the 
SOC and subsequent SSOC's, informed the veteran of what the 
evidence showed and why the claim was denied.  He was advised 
by the December 2003 and October 2004 correspondence, and the 
June 2005 SSOC, that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The December 2003 and October 2004 
correspondence advised him of what the evidence must show to 
establish entitlement service connection (for degenerative 
disc disease of the lumbar spine), and those documents 
advised the veteran of what information or evidence VA needed 
from him.  The October 2004 correspondence asked him to 
submit, or provide releases for VA to obtain, low back 
treatment records from the time of his discharge from service 
(and prior to 1994).  The June 2005 SSOC expressly advised 
him to "provide any evidence in [his] possession that 
applies to the claim."  Everything submitted to date has 
been accepted for the record and considered.  

Regarding the duty to assist, the Board directed that the 
veteran be notified of VCAA in October 2003, and directed 
additional development in September 2004.  The development, 
to include obtaining pertinent data from the official deck 
logs of the U.S.S. Olmsted, has been completed and the 
additional evidence was considered by the RO.  (The veteran 
was asked to identify healthcare providers who treated him 
for low back complaints prior to 1994; he did not respond, 
and that avenue of development could not be pursued further.)  
Subsequently, the claim was reviewed de novo.  (See June 2005 
SSOC).  The record includes Service Medical Records (SMRs), 
deck log entries from the U.S.S. Olmsted, a Social Security 
Administration (SSA) determination, and private medical 
records.  The veteran was examined by VA in April 1997.  VA 
attempted to obtain medical records considered in the SSA 
determination; in correspondence received in April 2001 VA 
was advised that no such evidence was available.  In June 
2005, the veteran indicated that he had no further evidence 
to submit. VA has obtained all pertinent/identified records 
that could be obtained, and all evidence constructively of 
record has been secured.  Evidentiary development is complete 
to the extent possible.  VA's duties to notify and assist are 
met.  It is not prejudicial to the veteran for the Board to 
proceed with appellate review.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

II.	Factual Background

Essentially, the veteran contends that he sustained a back 
injury in a fall aboard ship, and that the injury caused 
chronic pathology which was aggravated by postservice motor 
vehicle accidents.  His SMRs, including a December 1959 
separation examination report, are negative for any 
complaints, treatment, or diagnosis of a low back disorder (a 
medical examination, prior to entrance for active duty, noted 
moderate kyphosis of the thoracic spine asymptomatic).  Deck 
log records of the U.S.S. Olmsted are negative for any 
accidents or injuries involving the veteran.

August 1994 to November 1995 treatment records from 
Tannenbaum Chiropractic Centers revealed a history of motor 
vehicle accidents in 1985, 1988, 1990, August 1994, May 1995 
and November 1995.  August 1994 treatment records note that 
the veteran had complaints of left side low back pain 
radiating into his left leg, headaches, neck pain, and mid 
back pain.  He indicated that all neck and back complaints 
from his previous car accidents had resolved prior to the 
August 1994 accident.  It was determined that, based on 
physical examination and the veteran's complaints, there was 
a reasonable probability that the veteran sustained traumatic 
thoracic sprain/strain, lumbar spine syndrome, and lumbar 
radiculitits as a result of the August 3, 1994 accident.  An 
August 1994 MRI revealed lumbosacral disc pathology.  January 
1995 records showed that he had not returned to work and his 
progress was slow due to multiple disc pathology and 
continued symptomology.  

In May 1995, the veteran was seen again for treatment 
following a motor vehicle accident (that month).  The 
diagnoses included, in pertinent part, acute exacerbation of 
thoracic injury and lumbar disc injury.  It was determined 
that the thoracic and lumbar problems had become chronic and 
permanent in nature.  The trauma left the veteran's  spine in 
an unstable state, and it was noted that there was an 
increased likelihood of future accelerated osteoarthritic 
degenerative changes in the damaged spine.  

Treatment records reflect that the veteran was seen again for 
another motor vehicle accident that occurred in November 
1995.  The diagnoses included acute exacerbation of lumbar 
spine syndrome on previous lumbar disc injury and acute 
exacerbation of left lumbar radiculopathy.  

September 1994 to April 1996 treatment records from Dr. F.B.G 
show treatment for low back pain.  A September 1994 record 
showed that in addition to reporting the various motor 
vehicle accidents, the veteran indicated that he fell in 1960 
and had some transient paralysis.  The assessments included 
(in pertinent part) post traumatic lumbosacral sprain/strain; 
aggravated symptomatic lumbar spondylosis; and aggravated 
lumbar spinal stenosis.  In a May 1995 record, it was noted 
that the veteran fell in 1960, experienced transient 
paralysis, and recovered.  (Notably, the veteran had 
handwritten on this record that in 1957 he fell when a rope 
ladder broke, landing 30 feet below on a "papa" boat, and 
was paralyzed briefly.  He added that this occurred while he 
was on active duty aboard the U.S.S. Olmsted.)  MRIs in 1995 
and 1996 confirmed lumbar disc pathology.  

A September 1994 examination report from Dr. W.S. notes a 
moderate amount of spondylosis and an increased 
intervertebral height at L4/L5 and L5/S1.   

June 1996 to January 1997 treatment records from Dr. R.E. 
note a history of chronic low back pain. 

On April 1997 VA examination, the veteran claimed that he 
injured his back in service in 1959, when he fell from a 
ladder and became paralyzed for about five to six hours.  He 
was observed at sick bay then released.  He claimed that his 
back bothered/hurt him for about 10 years.  After 1969, he 
had no symptoms until 1994 when he was involved in a motor 
vehicle accident.  The diagnosis based on MRI results was 
degenerative joint disease with chronic recurrent back pains.  

An October 1998 SSA determination awarded disability benefits 
based upon a back disability.  The veteran's past medical 
history included a "history of four motor vehicle accidents 
in the last 10 years causing back and neck problems."  No 
other back injuries or disorders were indicated.  

April 2001 correspondence from SSA indicates that there was 
no disability evidence available regarding the veteran.  

February 2005 correspondence from R.K. (who served in the 
veteran's unit at the Stanford Naval Air Base) indicates that 
the veteran's back condition was manifested within one year 
of service.  A statement from R.C. indicates that the veteran 
fell from a rope ladder and hurt his back; however, R.C. did 
not remember the details.  

III.	Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if they are manifested to a 
compensable degree during a specified postservice period (1 
year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

I.	Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; lumbar spine degenerative joint and disc disease has 
been diagnosed.  

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The veteran's SMRs are negative for any 
complaints, treatment, or diagnoses of a low back disorder.  
The official log book of the U.S.S. Olmsted does not report 
the injury the veteran alleges occurred aboard that ship.  As 
the veteran's separation examination report is silent for any 
back complaints or pathology, service connection for a low 
back disorder on the basis that such disability became 
manifest in service and persisted is not warranted.  

Furthermore, there are no documented complaints, treatment, 
or diagnoses of a back disorder in any medical records soon 
after service.  The first medical record of a back disorder 
is not until 1994, more than 35 years after service (well 
beyond a year following the veteran's discharge from active 
duty).  Consequently, presumptive service connection for back 
arthritis as a chronic disease under 38 U.S.C.A. § 1112, 
38 C.F.R. §§ 3.307, 3.309 is also not warranted.  

While the veteran may still establish service connection for 
a low back disability by competent evidence which relates 
such disability to service, here there is no such competent 
evidence.  Indeed, the earliest medical records pertaining to 
low back disability relate the disability to intercurrent 
events (multiple motor vehicle accidents).  The lengthy 
period of time between service and the first postservice 
medical evidence of low back pathology is, of itself, a 
factor weighing against a finding of service connection.  See 
Maxson v. West, 12 Vet. App. 453, 449 (1999).  There is no 
medical opinion that relates the low back disability to 
service or to any event therein.  While several medical 
records (notably after intercurrent injuries) contain 
notations of a history by the veteran of fall injury in 1960 
(which would have been postservice; the veteran has since 
handwritten on this record a recollection of a 1957 injury) 
and in 1959, the mere recording of a history provided by the 
veteran, unenhanced by the examiner's observations or comment 
is not competent evidence that an injury resulting in chronic 
back disability occurred in service.  

While the veteran, R.K, and R.C. are competent to 
testify/report a fall or symptoms the veteran experienced, as 
laypersons, they are not competent to opine that the 
veteran's current low back disability is the result of a fall 
in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In short, there is no competent evidence that the veteran's 
current low back disability is in any way related to his 
service or to an injury therein.  The preponderance of the 
evidence is against the claim, and it must be denied.  


ORDER

Service connection for a low back disability, to include disc 
disease is denied. 


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


